DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the shaking unit (claim 11) or sorting grit (claims 12, 19) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.



Specification
The abstract of the disclosure is objected to for improper language.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper language and format for an abstract of the disclosure.

The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words.  It is important that the abstract not exceed 150 words in length since the space provided for the abstract on the computer tape used by the printer is limited.  The form and legal phraseology often used in patent claims, such as "means" and "said," should be avoided.  The abstract should describe the disclosure sufficiently to assist readers in deciding whether there is a need for consulting the full patent text for details.

The language should be clear and concise and should not repeat information given in the title.  It should avoid using phrases which can be implied, such as, "The disclosure concerns," "The disclosure defined by this invention," "The disclosure describes," etc.


Further, the use of references to claim numbers (see e.g., spec., p. 2 top of page) to describe the subject matter within the specification is objected to as this practice may lead to an inaccurate specification when the claims have been amended or cancelled.
	

	
	
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Regarding these claims, the language “particularly” (see e.g., claims 1, 4) is indefinite. That is, the phrase "particularly" renders the claims indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  Cf. MPEP § 2173.05(d).
Further, the language “the conveyor belt comprises a shaking unit for shaking the particles onto the conveyor belt” (claim 13) is indefinite as it is unclear if Applicant is claiming a vibrating conveyor belt, or a vibrating unit that feeds said conveyor belt as indicated by the “onto” language.  Moreover, the specification does not clarify what Applicant is attempting to claim as the drawings do not teach a vibrating unit.  
Further, the language “wherein an inspection apparatus according to claim 1” (claim 13) is indefinite as it is unclear if all of the device features of claim 1 are being integrated into the method claims, or only those device features necessary to perform the actual method steps.  Examiner requests clarification.
Examiner requests clarification and recommends amending the claims with language that clearly sets forth the claimed invention.  In the interim, and in the interests of compact prosecution, the claims have been interpreted as set forth below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9-11 and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Ruymen (US 6,305,551) in view of Maughan et al. (“Maughan”)(US 4,630,736) and Applicant’s Admitted Prior Art (“APA”).
Ruymen (fig. 1-4) teaches a system and method for visual inspecting elastic particles comprising
 (re: certain elements of claim 1) a conveyor (2) for feeding a plurality of particles, particularly in mainly a horizontal direction (fig. 2; see also fig. 4 embodiment wherein fall channel is configured with a flatter opposing plate),
 a fall channel for letting the particles fall downwards due to gravity, wherein the fall channel is arranged downstream the conveyor belt (fig. 2 between elements 2 and 11), and
 at least one flap (11) for stopping a horizontal portion of the movement of the particles leaving the conveyor, wherein the at least one flap is arranged downstream the conveyor belt, wherein the flap is resilient in a horizontal direction for dissipating at least a part a kinetic energy of the particle aligned in the horizontal direction (fig. 2; col. 5, ln. 25-col. 6, ln. 25 teaching use of flexible flap 11 to assist with stabilizing and preparing particles for detection system); 
(re: claims 2)  wherein an amount of an inelastic collision of the particle to the flap is greater than an amount of the elastic collision of the particle to the flap (Id. teaching flap providing stabilizing and guiding function—i.e., stabilizing force); 
(re: claims 3, 16, 17) wherein the flap is made from an elastic material comprising a higher elasticity than steel;
wherein the flap is resilient in a horizontal direction for dissipating a majority of the kinetic energy of the particle aligned in the horizontal direction; 
wherein the flap particularly comprises a tensed up sheet material, comprising a rubber material and/or a plastic material provided on a textile (Id. teaching that flap may be configured—for example—with rubber, plastic or leather); 

(re: claim 5) wherein a detection system (3) for detecting the color and/or the size of the particles in the fall channel is provided, wherein the detection system is adapted to inspect the particles from one side only (col. 3).

Ruymen as set forth above teaches all that is claimed except for expressly teaching
 (re: certain elements of claims 1, 11) wherein said conveyor is a conveyor belt and comprises a shaking unit for shaking the particles onto the conveyor belt;
(re: claim 9) wherein at least one collection container is provided downstream the fall channel, wherein a distance between a maximum filling level of the collection container and an upper rim of the collection container is greater than a maximum height of a particle rebounded from a particle arrange at the maximum filling level after falling a distance of a full height of the fall channel until the maximum filling level; 
(re: claim 10)  wherein at least a part of the collection container between the maximum filling level and the upper rim is inclined with respect to the vertical direction;
Further, under an alternative interpretation, Ruymen may teach sorting based on a color and/or size.
Here, it is noted that Ruymen (supra) already teaches the use of vibrating conveying unit when feeding particles to an optical sorting system.  Indeed, Applicant’s teaches that the claimed conveyor belt with a shaking unit can be regarded as an equivalent to this unit and is already well-known in the optical sorting arts (Spec. p. 1, ln. 1-12).  Maughan further teaches that it is well-known to integrate an optical sorting system comprising a vibrating feeding unit with the claimed collection containers (fig. 1 or 5 near 42, 43; col. 4, ln. 38- col. 5, ln. 50 teaching color-based sorting and deflecting of objects into desired collection container).  It would thus be obvious to .


Claims 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ruymen, Maughan and Applicant’s Admitted Prior Art et al. (“Ruymen et al.”) as set forth above, and in further in view of what is well-known in the art.
Ruymen et al. as set forth above teaches all that is claimed except for expressly teaching
(re: claim 12) wherein a sorting grit for separating too large particles out is provided;
(re: claim 19) wherein the sorting grit is arranged upstream the conveyor belt. 


.

Allowable Subject Matter
Claims 6-8 and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any references not explicitly discussed above but made of record are regarded as helpful in establishing the state of the prior art and are thus considered relevant to the prosecution of the instant application.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH C RODRIGUEZ whose telephone number is 571-272-3692 (M-F, 9 am – 6 pm, PST).  The Supervisory Examiner is CHARLES FOX, 571-272-6923.  The Official fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Alternatively, to contact the examiner, send an E-mail communication to Joseph.Rodriguez@uspto.gov.  Such E-mail communication should be in accordance with provisions of the MPEP (see e.g., 502.03 & 713.04; see also Patent Internet Usage Policy Article 5).  E-mail communication must begin with a statement authorizing the E-mail communication and acknowledging that such communication is not secure and may be made of any communications with regards to the merits of an application will be made of record.  A suggested format for such authorization is as follows: "Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file”. 
Information regarding the status of an application may also be obtained from the Patent Application Information Retrieval (PAIR) system.
Status information for published applications may be obtained from either Private PMR or Public PAIR. Status information for unpublished applications is available through Private PMR only.  For more information about the PAIR system, see	 http://pair-direct.uspto.gov
 Should you have questions on access to the Private PMR system, contact the Electronic Business Center (EBC) at 866-217-9197 (Toll Free). 
/JOSEPH C RODRIGUEZ/Primary Examiner, Art Unit 3655                                                                                                                                                                                                        
Jcr



---
May 13, 2021